DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Publication No. 2012/0209479 to Yanagida et al.
Regarding Claim 1, Yanagida et al disclose an apparatus 1 for parking control of a vehicle (see Figure 2) having all the features of the instant invention including: a brake switch 16 configured to output a brake signal as a brake is operated (see paragraph 0046); a pressure detection unit 11/12 configured to detect pressure of a master cylinder (see paragraph 0046); a shift lever detection unit 14 configured to detect a position of a shift lever (see paragraph 0046); an inclination detection unit 23 configured to detect an inclination of the vehicle (see paragraph 0049); a wheel speed detection unit 13 configured to detect a wheel speed of the vehicle; a vehicle speed detection unit 15 configured to detect a driving speed of the vehicle (see paragraph 0046); an EPB 
Regarding Claim 2, Yanagida et al further disclose that when the brake signal 16 is turned on, the pressure of the master cylinder exceeds preset pressure (measured via sensors 11 and 12), and the position of the shift lever is a P stage, the control unit 20 sets the driver’s parking intention (see paragraphs 0046, 0048, 0054, and 0055).
Regarding Claim 3, Yanagida et al further disclose that when the inclination exceeds a preset degree of slope, the wheel speed exceeds a preset wheel speed, and the vehicle speed exceeds a preset vehicle speed, the control unit 20 sets the state of the vehicle as an increase in the vehicle speed (see paragraphs 0049, 0051, 0055, and 0059).
Regarding Claim 4, Yanagida et al further disclose that in a case where the driver’s parking intention is set and the state of the vehicle is set as an increase in the vehicle speed, when the operation state of the electronic parking brake is normal, the control unit 20 operates the electronic parking brake (see paragraphs 0058-0062).

Regarding Claim 6, see Claim 2 above. 
Regarding Claim 7, see Claim 3 above.
Regarding Claim 8, see Claim 4 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,997,289 to Iwagawa et al., PG Publication No. 2009/0192019 to Groner et al., PG Publication No. 2014/0012477 to Lu et al., U.S. Patent No. 9,463,800 to Jang et al., PG Publication No. 2019/0193740 to Han, PG Publication No. 2019/0241163 to Sakaguchi et al., and European Patent No. EP 1031487 to Ishikawa all disclose similar apparatus for parking control of vehicles similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/05/22